EXECUTION COPY

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) between SBA COMMUNICATIONS
CORPORATION, a Florida corporation (the “Company”) and JEFFREY A. STOOPS (the
“Executive”) is made and entered into effective as of August 15,  2017 (the
“Effective Date”).

W I T N E S S E T H :

WHEREAS, the Company and its subsidiaries (collectively, the “Company Group”)
engage in the business of developing, leasing and maintaining wireless
telecommunications tower sites and other related businesses;

WHEREAS, the Company and the Executive have previously entered into an
Employment Agreement, dated October 30, 2014, as amended (the “Prior
Agreement”), that, by its terms, expires on December 31, 2017; and

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its stockholders to replace the
Prior Agreement with this Agreement and to have this Agreement be effective as
of the Effective Date.

NOW, THEREFORE, it is hereby agreed by and between the parties as follows:

1. EMPLOYMENT.  The Company hereby agrees to employ the Executive and the
Executive hereby agrees to be employed by the Company on the terms and
conditions set forth herein.

2. TERM.  The term of employment of the Executive by the Company under this
Agreement shall commence on the Effective Date and shall end December 31, 2020
(the “Initial Term”), unless sooner terminated as hereinafter provided or
automatically extended in accordance with Section 7(a).  All references herein
to the “Term” shall refer to both the Initial Term and any automatic extension
of the term that occurs in accordance with Section 7(a) during the Initial Term.

3. POSITION AND DUTIES.  The Executive shall serve as the president and chief
executive officer of the Company and any other positions within the Company
Group as determined from time to time by the Board.  The Executive shall
generally perform the duties of a president and chief executive officer for the
Company and shall have such specific responsibilities, duties and authorities as
shall from time to time be assigned by the Board. The Executive shall devote
substantially all his working time and efforts to the business and affairs of
the Company Group.

4. COMPENSATION AND RELATED MATTERS.

(a) Salary.  During the Term, the Executive shall be paid an annual salary at a
rate of $800,000 per annum, which amount may be increased but not decreased by
the Board (the “Base Salary”). The Company shall pay the Base Salary in
accordance with its regular payroll practices as in effect from time to time.
Compensation of the Executive by payments of Base



 

--------------------------------------------------------------------------------

 

Salary shall not be deemed exclusive and shall not prevent the Executive from
participating in any other compensation or benefit plan of the Company Group.

(b) Bonus.  In addition to the Base Salary payable to the Executive hereunder,
the Executive shall be entitled to receive a bonus (the “Bonus”) hereunder for
each calendar year to the extent earned in accordance with performance targets,
measurements and such other criteria as shall be established for such year by
the Company on or before March 31st of such year. The target amount of the Bonus
for 2017 shall be 150% of the Base Salary for 2017 based on the Executive’s
annual rate of Base Salary in effect as of the Effective Date.  For each year
after 2017, the Compensation Committee of the Board (the “Compensation
Committee”) shall set the target amount of the Bonus for that year at the time
it establishes the performance goals and metrics for the year, and the target
amount for any year during the Term after 2017may be set by the Compensation
Committee at greater or less than 150% of the Base Salary in effect for the
Executive for that year.  The Bonus earned for a year shall be payable in
accordance with the Company’s customary bonus payment practices, but in no event
later than March 15th of the succeeding calendar year.

(c) Expenses.  During the Term, the Executive shall be entitled to receive
payment or reimbursement for all reasonable expenses incurred by the Executive
in performing services hereunder, including all expenses of travel and living
expenses while away from home on business or at the request of and in the
service of the Company Group, cell phone expenses and dues and seminar fees;
provided that such expenses are incurred and accounted for in accordance with
the policies and procedures then established by the Company Group from time to
time; provided further that the reimbursement of dues and seminar fees in any
one calendar year shall not impact the amount of dues and seminar fees
reimbursable in any other calendar year; provided further that reimbursement
shall be made as soon as practicable after a request for reimbursement is
received by the Company Group in accordance with the Company Group’s customary
expense reimbursement practices, but in no event later than the last day of the
calendar year next following the calendar year in which the expense is incurred.

(d) Other Benefits.  The Executive shall be entitled to participate in or
receive benefits under any employee benefit plan or arrangement made available
by the Company Group in the future to its executives and key management
employees, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans and arrangements, which benefits shall
include disability insurance for as long as the Company Group generally provides
disability insurance to its officers.  Any payments, bonuses or benefits payable
to the Executive hereunder in respect of any calendar year during which the
Executive is employed by the Company for less than the entire such year shall,
unless otherwise provided in the applicable plan or arrangement, be prorated in
accordance with the number of days in such calendar year during which the
Executive is so employed.

(e) Group or Family Medical Coverage.  During the Term, the Company shall
provide group or family medical insurance coverage to the Executive and his
dependents under a plan for employees of the Company Group and such plan shall
include reasonable coverage for medical, hospital, surgical and major medical
expenses and shall be subject to such deductibles as applicable to other Company
Group employees.



2

--------------------------------------------------------------------------------

 

5. WITHHOLDING.  Both the Executive and the Company agree that all amounts paid
pursuant to this Agreement shall be subject to all applicable federal, state,
local and foreign withholding requirements.

6. TERMINATION.  Subject to the provisions set forth in this Section 6, the
Company shall have the right to terminate the Executive’s employment hereunder,
and the Executive shall have the right to resign his employment with the
Company, at any time for any reason or for no stated reason.  For purposes of
this Agreement, the terms “terminate,” “terminated,” “termination” and
“resignation” mean a termination of the Executive’s employment that constitutes
a Separation from Service (as defined in Section 6(e)(v) hereof).

(a) General.  Upon a termination of the Executive’s employment for any reason,
he shall be entitled to receive the following amounts on the next regularly
scheduled payroll date after the date of the Executive’s termination of
employment:  (i) any accrued and unpaid Base Salary determined as of his date of
termination, (ii) a cash payment (calculated on the basis of his Base Salary
then in effect) for all unused vacation days which the Executive may have
accrued as of his date of termination, and (iii) any unpaid reimbursement for
business expenses the Executive is entitled to receive under Section 4(c) above.

(b) Termination for Cause; Resignation Without Good Reason.

(i) If, prior to the expiration of the Term, the Executive’s employment with the
Company is terminated by the Company for Cause (as defined below) or if the
Executive resigns without Good Reason (as defined below), he shall be entitled
to the payments set forth in Section 6(a).  Except to the extent required by the
terms of any applicable compensation or benefit plan or program or otherwise
required by applicable law, the Executive shall have no right under this
Agreement or otherwise to receive any other compensation or to participate in
any other plan, program or arrangement after such termination or resignation of
employment with respect to the year of such termination or resignation and later
years.

(ii) “Cause” means the occurrence of any of the following events: (A) the
Executive’s willful material violation of any law or regulation applicable to
the business of the Company Group; (B) the Executive’s conviction of, or plea of
“no contest” to, a felony; (C) any willful perpetration by the Executive of an
act involving moral turpitude or common law fraud whether or not related to his
activities on behalf of the Company Group; (D) any act of gross negligence by
the Executive in the performance of his duties as an employee of the Company;
(E) any material violation by the Executive of the Company’s Code of Conduct or
Code of Ethics, as in effect from time to time; (F) the willful and continued
failure or refusal of the Executive to satisfactorily perform the duties
reasonably required of him by the Board; (G) the indictment for any crime,
whether a felony or misdemeanor, involving the purchase or sale of any security,
mail or wire fraud, theft, embezzlement, moral turpitude, or Company Group
property where such indictment has a material adverse impact on the Executive’s
ability to perform his duties under this Agreement; (H) any willful misconduct
by the Executive that is materially injurious to the financial condition,
business, or reputation of, or is otherwise materially injurious to, any member
of the



3

--------------------------------------------------------------------------------

 

Company Group; or (I) any breach by the Executive of Section 9(a), (b), (c) or
(d) of this Agreement.

(iii) Termination of the Executive’s employment for Cause shall be communicated
by delivery to the Executive of a written notice from the Board stating that the
Executive will be terminated for Cause, specifying the particulars thereof and
the effective date of such termination; provided,  however, that upon receipt of
such notice, the Executive shall have (A) an opportunity to cure the matter
constituting Cause within thirty (30) days following the Executive’s receipt of
such notice (provided that the event constituting cause is susceptible to cure)
and (B) an opportunity, together with his counsel, to be heard by the Board. The
date of the Excutive’s termination for Cause shall be the date of termination
specified by the resolution of the Board; provided, however, that such
termination shall not become effective until no earlier that the date of the
meeting of the Board described in clause (B) of the preceding sentence. 

(iv) The date of a resignation without Good Reason by the Executive shall be the
date specified in a written notice of resignation to the Company. The Executive
shall provide at least 30 days’ advance written notice of resignation without
Good Reason; provided,  however, that the Company, in its sole discretion, may
waive the notice requirement in whole or in part.

(c) Termination Without Cause; Resignation for Good Reason.

(i) If, prior to the expiration of the Term, the Executive’s employment with the
Company is terminated by the Company without Cause or if the Executive resigns
from his employment hereunder for Good Reason, then in addition to the amounts
set forth in Section 6(a), the Executive shall be entitled to the following
payments (collectively, the “Severance Payments”):  (A) a pro rata portion of
the Bonus for the year in which the termination or resignation occurs calculated
by multiplying (x) the Bonus for the year of termination (based and on the
assumption that all performance targets have been or will be achieved) by (y) a
fraction, the numerator of which is the number of days the Executive was
employed during the year of termination and denominator of which is 365; and
(B) a payment equal to the Applicable Multiple (as defined below) times the sum
of (x) the Reference Salary, (y) the Reference Bonus and (z) the Reference
Benefits Value (each as defined below).  “Applicable Multiple” means (A) two, in
the event the termination without Cause or resignation for Good Reason occurs
prior to a Change in Control of the Company (as defined in Section 7(b)), and
(B) three, in the event the termination without Cause or resignation for Good
Reason occurs on or after a Change in Control of the Company; provided,
 however, that, if within six months prior to the date on which a Change in
Control occurs, the Executive’s employment with the Company is terminated by the
Company without Cause or by the Executive for Good Reason and it is reasonably
demonstrated that such termination of employment without Cause or Good Reason
event was in contemplation of the Change in Control, then the Applicable
Multiple shall be three, but the Severance Payments then payable shall be
reduced by any Severance Payments previously paid to the Executive under this



4

--------------------------------------------------------------------------------

 

Section 6(c) by the Company as a result of such termination or resignation of
employment and any remaining portion of the Severance Payments shall be payable
at the time contemplated by Section 6(c)(ii) or, if such date has already
occurred, on the date of the Change in Control.

(ii) Subject to Section 6(e) hereof, the Severance Payments shall be payable in
a lump sum on the first business day of the third calendar month following the
calendar month in which the Executive’s termination or resignation becomes
effective in accordance with this Section 6(c).

(iii) Payment of the Severance Payments shall be contingent upon the Executive
executing a full release and waiver of claims against the Company Group (which
release and waiver of claims, once executed and irrevocable, shall not apply to
the Company’s obligation to make the Severance Payments hereunder), in a form
approved by the Board, which becomes irrevocable not later than the last day of
the second calendar month following the calendar month in which the Executive’s
termination or resignation becomes effective in accordance with this
Section 6(c).

(iv) “Reference Benefits Value” means the greater of (1) $33,560 and (2) the
value of all medical, dental, health, life, and other fringe benefit plans and
arrangements applicable to the Executive and his dependents for the year in
which the termination occurs.

(v) “Reference Bonus” means the greater of (1) 75% of the Executive’s target
Bonus for the year in which the termination occurs and (2) 100% of the
Executive’s Bonus for the year immediately preceding the year in which the
Executive’s termination of employment occurred.

(vi) “Reference Salary” means the greater of (1) $800,000 and (2) the
Executive’s annual rate of Base Salary for the year in which the termination
occurs.

(vii) Resignation for “Good Reason” means the occurrence of any of the following
events: (A) the Executive’s position, title, duties, and reporting
responsibilities with the Company in effect on the Effective Date become less
favorable in any material respect; provided,  however, Good Reason shall not be
deemed to occur under this clause (A) if the following three conditions are
satisfied: (1) the diminution in the Executive’s position, duties or reporting
responsibilities is solely and directly a result of the Company no longer being
a publicly-traded entity; (2) the event resulting in the Company no longer being
a publicly-traded entity is a leveraged buyout, acquisition by a private equity
fund and/or other similar “going private” transaction and is not as a result of
the acquisition of the Company or the business of the Company Group by another
operating company or parent or subsidiary thereof; and (3) the Executive
continues to hold the same position and title with the Company and no other act
or omission has then occurred that would constitute an event of Good Reason
under this definition; (B) a reduction in the Base Salary or material benefits
as of the Effective Date, other than an across-the-board reduction applicable to
all senior executive officers of the Company Group; or the



5

--------------------------------------------------------------------------------

 

failure to maintain an annual cash Bonus arrangement for the Executive or to pay
any earned Bonus when due,  or (C) the relocation without the Executive’s
consent, of the Executive’s principal place of business to a location that is
more than sixty (60) miles from the Executive’s primary business location on the
Effective Date or, if applicable, from a subsequent preliminary business
location agreed to by the Executive.  In order to constitute Good Reason,
(x) the Executive must provide written notification of his intention to resign
within thirty (30) days after the Executive knows or has reason to know of the
occurrence of any such event, and (y) such event or condition is not corrected,
in all material respects, by the Company within twenty (20) days of its receipt
of such notice, and (z) the Executive resigns his employment with the Company
and the Company not more than thirty (30) days following the expiration of the
20-day period described in the foregoing clause (y).  Notwithstanding the
previous provisions of this Section 6(c)(vii), it shall not be an event of Good
Reason under this Agreement for the Company (i) to adopt (or subsequently amend)
one or more claw-back, mandatory deferral or other risk management policies
related to the Company’s incentive compensation plans or arrangements, including
without limitation the Company’s Executive Compensation Recoupment Policy, or
(ii) to adopt (or subsequently amend) stock ownership guidelines related to the
Company’s common stock or (iii) to subject the compensation payable to the
Executive under this Agreement to these policies or guidelines; provided that,
except as otherwise required by law, such policies are generally applicable to
the Company’s executive officers.

(viii) The date of termination of employment without Cause shall be the date
specified in a written notice of termination to the Executive.  The date of
resignation for Good Reason shall be the date specified in a written notice of
resignation from the Executive to the Company; provided,  however, that no such
written notice shall be effective unless the cure period specified in
Section 6(c)(vii) above has expired without the Company having corrected the
event or events subject to cure.

(d) Disability; Death.  If, as a result of the Executive’s incapacity due to
physical or mental illness (such incapacity being determined by the Company in
its reasonable discretion), the Executive shall have been absent from his
full-time duties as described hereunder for the entire period of
six (6) consecutive months, the Executive’s employment shall terminate at the
end of the six (6) month period.  Upon a termination pursuant to this
Section 6(d) or as a result of the Executive’s death, the Executive (or his
estate, as applicable) shall be entitled to the benefits set forth in
Section 6(a).  Except to the extent required by the terms of any applicable
compensation or benefit plan or program or otherwise required by applicable law,
the Executive shall have no right under this Agreement or otherwise to receive
any other compensation or to participate in any other plan, program or
arrangement after such termination.

(e) Section 409A Compliance.

(i) If, at the time of the Executive’s termination or resignation with the
Company, the Executive is a Specified Employee (as defined below), then any
amount payable under this Agreement that the Company determines constitutes
deferred compensation within the meaning of Section 409A of the Code and that is
subject to the six-month delay required by Treas. Reg. Section
1.409A-1(c)(3)(v),



6

--------------------------------------------------------------------------------

 

shall be delayed and not paid to the Executive until the first business day
following the six-month anniversary of the Executive’s termination or
resignation (the “Short-Term Deferral Date”), at which time such delayed amounts
will be paid to the Executive in a cash lump sum (the “Catch-Up Amount”).

(ii) If payment of an amount is delayed as a result of this Section 6(e), such
amount shall be increased with interest from the date on which such amount would
otherwise have been paid to the Executive but for this Section 6(e) to the day
prior to the date the Catch-Up Amount is paid. The rate of interest shall be the
applicable short-term federal rate applicable under Section 7872(f)(2)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”) for the month in which
the date of the Executive’s termination or resignation occurs. Such interest
shall be paid at the same time that the Catch-Up Amount is paid.

(iii) If the Executive dies on or after the date of the Executive’s termination
or resignation and prior to the Short-Term Deferral Date, any amount delayed
pursuant to this Section 6(e) shall be paid to the Executive’s estate or
beneficiary, as applicable, together with interest, within 30 days following the
date of the Executive’s death.

(iv) “Specified Employee” has the meaning set forth in
Section 409A(a)(2)(B)(i) of the Code.  The determination of whether the
Executive constitutes a Specified Employee on the date of his termination or
resignation shall be made in accordance with the Company’s established
methodology for determining Specified Employees.

(v) “Separation from Service” means a “separation from service” from the Company
within the meaning of the default rules under the final regulations issued
pursuant to Section 409A of the Code.

(vi) The provisions of this Section 6(e) shall apply notwithstanding any
provision of this Agreement related to the timing of payments following the
Executive’s termination or resignation.  For purposes of applying the provisions
of Section 409A of the Code to this Agreement, each separately identified amount
to which the Executive is entitled under this Agreement shall be treated as a
separate payment.

7. CHANGE IN CONTROL.

(a) The Term shall automatically be extended for three (3) years following the
effective date of a Change in Control of the Company (as defined below) that
occurs during the Initial Term.

(b) A “Change in Control” shall be deemed to have occurred when:

(i) any person is or becomes the “beneficial owner” (as defined) in Rule 13d-3
of the Exchange Act, directly or indirectly, of securities of the Company



7

--------------------------------------------------------------------------------

 

representing thirty-five  percent (35%) or more of the combined voting power of
the Company’s then- outstanding securities; or

(ii) during any 24-month period, individuals who, at the beginning of such
period, constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute a majority of the Board; provided, that any new director subsequent
to the beginning of such period (other than a director whose initial assumption
of office is in connection with an actual or threatened election contest,
including, but not limited to, a consent solicitation, relating to the election
of directors of the Company) whose appointment or election by the Board or
nomination for election by the Company’s shareholders was approved or
recommended by a vote of a majority of the Incumbent Directors shall be an
Incumbent Director; or

(iii) there is consummated a merger or consolidation of the Company, other than
(A) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any subsidiary, at least fifty percent
(50%) of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person is
or becomes the beneficial owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such person any
securities acquired directly from the Company or its affiliates other than in
connection with the securities acquired directly from the Company or its
affiliates other than in connection with the acquisition by the Company or its
affiliates of a business) representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities; or

(iv) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least fifty percent (50%) of the combined
voting power of the voting securities of which are owned by shareholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale.

8. REDUCTION OF PAYMENTS.

(a) In the event that it shall be determined that (X) any amount or benefit
paid, distributed or otherwise provided to the Executive by the Company Group,
whether pursuant to this Agreement or otherwise (collectively, the “Covered
Payments”), would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), and (Y) the reduction of the amounts payable to the
Executive under this Agreement or with respect to stock



8

--------------------------------------------------------------------------------

 

options and equity awards to the maximum amount that could be paid to the
Executive without giving rise to the Excise Tax (the “Safe Harbor Cap”) would
provide the Executive with a greater after-tax amount than if such amounts were
not reduced, then, subject to the further limitations set forth herein, the
Covered Payments shall be reduced (but not below zero) to the Safe Harbor
Cap.  The reductions, if applicable, shall be made to the extent necessary in
the following order: (i) the acceleration of vesting of stock options and other
equity awards with an exercise price that exceeds the then fair market value of
the stock subject to the award; (ii) the Severance Payments; and (iii) the
acceleration of vesting of all other stock options and equity awards.  For
purposes of reducing the Covered Payments to the Safe Harbor Cap, only amounts
payable under this Agreement and with respect to stock options and equity awards
(and no other Covered Payments) shall be reduced.  If the reduction would not
result in a greater after-tax result to the Executive, no amounts payable under
this Agreement or with respect to stock options and equity awards shall be
reduced pursuant to this provision.

(b)A nationally recognized firm of independent accountants, selected by the
Company after consultation with the Executive, shall perform the foregoing
calculations.  The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.  Such
accounting firm shall apply the provisions of this Section 8 in a reasonable
manner and in good faith in accordance with then prevailing practices in the
interpretation and application of Section 4999 of the Code.  For purposes of
applying the provisions of this Section 8, the Company shall be entitled to rely
on the written advice of legal counsel or such accounting firm as to whether one
or more Covered Payments constitute “parachute payments” under Section 4999 of
the Code.

(c)The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and the Executive within 30 calendar days after the date that such
accounting firm has been engaged to make such determinations or such other time
as requested by the Company or the Executive.  If payments are reduced to the
Safe Harbor Cap or the accounting firm determines that no Excise Tax is payable
by the Executive without a reduction in Covered Payments, it shall furnish the
Company and the Executive with an opinion to such effect, that the Executive is
not required to report any Excise Tax on the Executive’s federal income tax
return, and that the failure to report the Excise Tax, if any, on the
Executive’s applicable federal income tax return will not result in the
imposition of a negligence or similar penalty.  Any good faith determinations of
the accounting firm made hereunder shall be final, binding, and conclusive upon
the Company and the Executive.

9. PROTECTION OF THE COMPANY’S INTERESTS.

(a) No Competing Employment.  For so long as the Executive is employed by the
Company and during a period of two (2) years after his employment with the
Company has been terminated (such period being referred to hereinafter as the
“Restricted Period”), the Executive shall not, without the prior written consent
of the Board, directly or indirectly, own an interest in, manage, operate, join,
control, lend money or render financial or other assistance to or participate in
or be connected with, as an officer, employee, partner, stockholder, consultant
or otherwise, any individual, partnership, firm, corporation or other business
organization or entity that competes with the business of the Company Group by
providing any goods or services



9

--------------------------------------------------------------------------------

 

provided or under development by the Company Group at the effective date of the
Executive’s termination of employment (the “Business”); provided,  however, that
this Section 9(a) shall not proscribe the Executive’s ownership, either directly
or indirectly, of less than one percent (1%) of any class of securities which
are listed on a national securities exchange.

(b) No Interference. During the Restricted Period, the Executive shall not,
directly or indirectly, whether for his own account or for the account of any
other individual, partnership, firm, corporation or other business organization
(other than the Company Group), (i) solicit, or endeavor to entice away from the
Company Group, or otherwise interfere with the relationship of the Company Group
with, any person or entity who is, or was within the then most recent
twelve-month period, (A) employed by, or otherwise engaged to perform services
for, the Company Group, or (B) a customer or client of the Company Group or
(ii) assist or encourage any other person in carrying out, directly or
indirectly, any activity that would be prohibited by the provisions of this
Section 9(b) if such activity were carried out by the Executive, and, in
particular, the Executive agrees that he will not, directly or indirectly,
induce any employee of the Company Group to carry out any such activity, or
(iii) otherwise interfere with the business of the Company Group.

(c) Non‑Disparagement.  During the Restricted Period and thereafter, the
Executive shall not intentionally make any public statement, or publicly release
any information, that disparages or defames the Company Group, or any of its
officers and directors, and shall not intentionally cause or encourage any other
person to make any such statement or publicly release any such information.

(d) Confidentiality.  The Executive understands and acknowledges that in the
course of his employment, he has had and will continue to have access to and
will learn confidential information regarding the Company Group that concerns
the technological innovations, operations and methodologies of the Company
Group, including, without limitation, business plans, financial information,
protocols, proposals, manuals, procedures and guidelines, computer source codes,
programs, software, know-how and specifications, inventions, copyrights, trade
secrets, market information, Developments (as hereinafter defined), data and
customer information (collectively, “Proprietary Information”).  The Executive
recognizes that the use or disclosure of Proprietary Information could cause the
Company Group substantial loss and damages which could not be readily
calculated, and for which no remedy at law would be adequate. Accordingly, the
Executive agrees that during the period beginning on the date hereof and
continuing in perpetuity thereafter, he shall keep confidential and shall not
directly or indirectly disclose any such Proprietary Information to any third
party, except as required to fulfill his duties in connection with his positions
within the Company Group, and shall not misuse, misappropriate or exploit such
Proprietary Information in any way.  The restrictions contained herein shall not
apply to any information which the Executive can demonstrate (i) was already
available to the public at the time of disclosure, or subsequently became
available to the public, otherwise than by breach of this Agreement or (ii) was
the subject of a court order to disclose.

“Developments” shall mean all data, discoveries, findings, reports, designs,
inventions, improvements, methods, practices, techniques, developments,
programs, concepts



10

--------------------------------------------------------------------------------

 

and ideas, whether or not patentable, and works of authorship, relating to the
present or planned activities, or the products and services of the Company
Group.

(e) Exclusive Property.  The Executive confirms that all Proprietary Information
is and shall remain the exclusive property of the Company Group. All business
records, papers and documents kept or made by him relating to the business of
the Company Group shall be and remain the property of the Company Group.  Upon
the termination of the Executive’s employment with the Company or upon the
request of the Company at any time, he shall promptly deliver to the Company,
and shall not without the consent of the Company retain copies of, any written
materials not previously made available to the public, or records and documents
made by the Executive or coming into his possession concerning the business or
affairs of the Company Group; provided,  however, that subsequent to any such
termination, the Company shall provide the Executive with copies (the cost of
which shall be borne by the Executive) of any documents which are requested by
the Executive and which he has determined in good faith are (i) required to
establish a defense to a claim that the Executive has not complied with his
duties hereunder or (ii) necessary to the Executive in order to comply with
applicable law.

(f) Assignment of Developments.  During the Executive’s employment, all
Developments that are at any time made, reduced to practice, conceived or
suggested by him, whether acting alone or in conjunction with others, shall be
the sole and absolute property of the Company Group, free of any reserved or
other rights of any kind on his part, and the Executive hereby irrevocably
assigns, conveys and transfers any and all right, title and interest that he may
have in such Developments to the Company Group.  If such Developments were made,
reduced to practice, conceived or suggested by the Executive during or as a
result of his employment relationship with the Company, the Executive shall
promptly make full disclosure of any such Developments to the Company and, at
the Company’s cost and expense, do all acts and things (including, among others,
the execution and delivery under oath of patent and copyright applications and
instruments of assignment) deemed by the Company to be necessary or desirable at
any time in order to effect the full assignment to the Company Group, of his
right and title, if any, to such Developments.  The Executive acknowledges and
agrees that any invention, concept, design or discovery that concretely relates
to or is associated with the Executive’s work for the Company Group that is
described in a patent application or is disclosed to a third party directly or
indirectly by the Executive during the Restricted Period shall be the property
of and owned by the Company Group and such disclosure by patent application
(except by way of a patent application filed by the Company Group) or otherwise
shall constitute a breach of this Section 9.

(g) Injunctive Relief.  Without intending to limit the remedies available to the
Company Group, the Executive acknowledge that a breach of any of the covenants
contained in this Section 9 may result in material irreparable injury to the
Company Group for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat thereof, the Company Group shall be entitled to
obtain a temporary restraining order and/or a preliminary or permanent
injunction restraining the Executive from engaging in activities prohibited by
this Section 9 or such other relief as may be required to specifically enforce
any of the covenants in this Section 9.



11

--------------------------------------------------------------------------------

 

(h) Enforceability.  Should any of the time periods or the geographic area set
forth in this Section 9 be held to be unreasonable by any court of competent
subject matter jurisdiction, the parties hereto agree to petition such court to
reduce the time period or geographic area to the maximum permitted by governing
law.

(i) Periods Following the Term.  Subject to the provisions of Sections 9(a) and
(b), the provisions of this Section 9 shall continue in effect in accordance
with the provisions hereof following the expiration of the Term, including,
without limitation, during any period that the Executive remains an
employee-at-will of the Company.

10. NOTICE.  All notices, requests, consents and other communications required
or permitted under this Agreement shall be in writing (including electronic
transmission) and shall be (as elected by the person giving such notice) hand
delivered by messenger or courier service, electronically transmitted, or mailed
(airmail if international) by registered or certified mail (postage prepaid),
return receipt requested, addressed to:

If to the Executive:
Jeffrey A. Stoops

(at the current address on the Company’s official records)

﻿

If to the Company:
SBA COMMUNICATIONS CORPORATION
8051 Congress Avenue
Boca Raton, FL 33487-1307
Attn:  General Counsel

﻿

With a copy to:
NORTON ROSE FULBRIGHT US LLP
1301 Avenue of the Americas
New York, NY 10119
Attn:  Marjorie M. Glover

or to such other address as any party may designate by notice complying with the
provisions of this Section.  Each such notice shall be deemed delivered (a) on
the date delivered if by personal delivery; (b) on the date of transmission with
confirmed answer back if by electronic transmission; and (c) on the date upon
which the return receipt is signed or delivery is refused or the notice is
designated by the postal authorities as not deliverable, as the case may be, if
mailed.

11. AMENDMENTS.  The provisions of this Agreement may not be amended,
supplemented, waived or changed orally, but only by a writing signed by the
party as to whom enforcement of any such amendment, supplement, waiver or
modification is sought and making specific reference to this
Agreement.  Notwithstanding the preceding sentence, the Company may, without the
Executive’s consent, amend any provision of this Agreement to the extent it
deems such action necessary or advisable to avoid the imposition on any person
of additional taxes, penalties or interest under Section 409A of the Code, and
any such amendment shall not be a basis for a resignation by the Executive for
Good Reason; provided,  however, that any such amendment or modification shall,
to the maximum extent the Company, reasonably and in good



12

--------------------------------------------------------------------------------

 

faith determines to be possible, retain the economic and tax benefits to the
Executive hereunder while not materially increasing the cost to the Company of
providing such benefits to the Executive.  Any determinations of the Company
pursuant to this Section 11 shall be final, conclusive and binding on all
persons.

12. ASSIGNMENTS.  No party shall assign his or its rights and/or obligations
under this Agreement without the prior written consent of each other party to
the Agreement.  The Company will require a successor to all or substantially all
of the business or assets of the Company to assume expressly and to agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform this Agreement if no such succession had
taken place.

13. COUNTERPARTS.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.  Confirmation of execution by electronic
transmission of a facsimile signature page shall be binding upon any party so
confirming.

14. ENFORCEMENT COSTS.  If any civil action or other legal proceeding arising
out of or related to this Agreement is brought for the enforcement of this
Agreement, or because of an alleged dispute, breach, default or
misrepresentation in connection with any provision of this Agreement, the
successful or prevailing party or parties shall be entitled to recover
reasonable attorneys’ fees, sales and use taxes, court costs and all expenses
even if not taxable as court costs (including, without limitation, all such
fees, taxes, costs and expenses incident to arbitration, appellate, bankruptcy
and post‑judgment proceedings), incurred in that civil action or legal
proceeding, in addition to any other relief to which such party or parties may
be entitled. Attorneys’ fees shall include, without limitation, paralegal fees,
investigative fees, administrative costs, sales and use taxes and all other
charges billed by attorney to the prevailing party.

15. EQUITABLE REMEDIES.  The Executive acknowledges that the services to be
rendered by the Executive hereunder are extraordinary and unique and are vital
to the success of the Company Group, and that damages at law would be an
inadequate remedy for any breach or threatened breach of this Agreement by the
Executive.  Therefore, in the event of a breach or threatened breach by the
Executive of any provision of this Agreement, the Company shall be entitled, in
addition to all other rights or remedies, to an injunction restraining such
breach, without the Company being required to show any actual damage or to post
an injunction bond.

16. PAYMENT OF AMOUNTS AND BENEFITS.  Notwithstanding any other provision of
this Agreement to the contrary, payment of any amount or benefit under this
Agreement may be paid, distributed or otherwise provided to the Executive by a
member of the Company Group.

17. GOVERNING LAW.  This Agreement and all transactions contemplated by this
Agreement shall be governed by, and construed and enforced in accordance with,
the laws of the State of Florida applicable to contracts executed and performed
entirely in such state.

18. JURISDICTION AND VENUE.  The parties acknowledge that a substantial portion
of the negotiations, anticipated performance and execution of this Agreement
occurred or



13

--------------------------------------------------------------------------------

 

shall occur in Palm Beach County, Florida.  Any civil action or legal proceeding
arising out of or relating to this Agreement shall be brought in the courts of
record of the State of Florida in Palm Beach County or the United States
District Court, Southern District of Florida, West Palm Beach Division.  Each
party consents to the jurisdiction of such court in any such civil action or
legal proceeding and waives any objection to the laying of venue of any such
civil action or legal proceeding in such court.  Service of any court paper may
be effected on such party by mail, as provided in this Agreement, or in such
other manner as may be provided under applicable laws, rules of procedure or
local rules.

19. SEVERABILITY.  If any provision of this Agreement or any other agreement
entered into pursuant hereto is contrary to, prohibited by or deemed invalid
under applicable law or regulation, such provision shall be inapplicable and
deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given full force
and effect so far as possible.  If any provision of this Agreement may be
construed in two or more ways, one of which would render the provision invalid
or otherwise voidable or unenforceable and another of which would render the
provision valid and enforceable, such provision shall have the meaning which
renders it valid and enforceable.

20. ENTIRE AGREEMENT.  This Agreement represents the entire understanding and
agreement between the parties with respect to the subject matter hereof, and
supersedes all other negotiations, understandings and representations (if any)
made by and between such parties, except for the Company’s Executive
Compensation Recoupment Policy and any and all Acknowledgements and Agreements
to such policy executed by the Executive.  As of the Effective Date, this
Agreement supersedes and replaces the Prior Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

﻿

 

 

﻿

 

 

﻿

SBA COMMUNICATIONS CORPORATION

﻿

 

﻿

By:

/s/ Thomas P. Hunt

﻿

 

Thomas P. Hunt, Senior Vice President

﻿

 

﻿

and

 

﻿

 

 

﻿

By:

/s/ Steven E. Bernstein

﻿

 

Steven E. Bernstein, Chairman of the Board of SBA Communications Corporation

﻿

 

 

﻿

 

/s/ Jeffrey A. Stoops

﻿

 

JEFFREY A. STOOPS

﻿



14

--------------------------------------------------------------------------------